Case 8:19-mc-00699 Document 1-17 Filed 12/06/19 Page 1 of 2




                 Exhibit 12
                Case 8:19-mc-00699 Document 1-17 Filed 12/06/19 Page 2 of 2
2/5/2019                                               ST Уандо М4іІ - Catchіng Up




     Catching Up

     From: mаrkhollingswarth Rtаlk21.com

     To:     alexanderyearsleygooglemail.com
     Date:   Wednesday, 12 October 2011, 04:21 GМТ-4




     I hope the move went well and you are now esconced in your пео-Gо hic tower where you   'vill   be no
     doubt hosting Davenportesque parties.




     Glynn is close to signing a deal on ENRC and so I will rope you in on that project.

     Lct`s ыk soon

     Mark




                                                                                                             €r~
